 Case 2:18-cv-00183-GJQ-TPG ECF No. 16 filed 01/30/19 PageID.69 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


RACHEL STENGARD,                                     Case No: 2:18-CV-00183

               Plaintiff,
                                                     ELECTRONICALLY FILED
v.

FIRST NATIONAL BANK OF OMAHA.,

               Defendants.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Rachel Stengard (“Plaintiff”), and Defendant First National Bank of Omaha

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.

JOINTLY SUBMITTED BY:

/s/ Cory Rooney (with permission)                 /s/ Jordan Z. Weiss
Cory J. Rooney                                    Jordan Z. Weiss
PO Box 382                                        Jordan Z. Weiss PLLC
Omaha, NE 68101                                   32000 Northwestern Hwy., Ste. 275
Tel: (402) 933-9865                               Farmington Hills, MI 48334
Email: rooneylaw@outlook.com                      (248)939-9979
COUNSEL FOR DEFENDANT                             Email: jordan@jzwesq.com
                                                  P74097


                                                  /s/ Alyson J. Dykes
                                                  Alyson J. Dykes
                                                  The Law Offices of Jeffrey Lohman, P.C.
                                                  4740 Green River Road, Suite 206
                                                  Corona, CA 92880
                                                  Phone: 866-329-9217
                                                  Fax: 657-227-0270
                                                  Email: alysond@jlohman.com
                                                  COUNSEL FOR PLAINTIFF
 Case 2:18-cv-00183-GJQ-TPG ECF No. 16 filed 01/30/19 PageID.70 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of January 2019, I electronically filed the foregoing
Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.




                                              /s/ Alyson J. Dykes
                                              Alyson J. Dykes
                                              Counsel for Plaintiff




                                                 2
